Citation Nr: 0506024	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  04-17 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the appellant's income is excessive for the purpose 
of entitlement to payment of death pension benefits.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.  He died on December [redacted], 2003, and the 
appellant is his surviving spouse.   

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied entitlement to death 
pension benefits due to excess income.

In statements of record, the appellant reported that she is 
in a wheelchair and lives with her daughter, who assists her 
daily with her needs.  A claim for entitlement to special 
monthly pension based on the need for regular aid and 
attendance of another person or on account of being 
permanently housebound is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

A remand is required to for compliance with VA's duty to 
notify.  This is necessary to ensure that there is a complete 
record upon which to decide the appellant's claim so that she 
is afforded every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

The facts, not the law, are dispositive in this case.  There 
are a number of exclusions from countable income for the 
purpose of determining entitlement to improved death pension 
benefits.  See 38 C.F.R. § 3.272.  To substantiate her claim, 
the appellant must show that, after all applicable exclusions 
are deducted from her income, her countable income is less 
than the maximum annual rate for improved pension.  The 
appellant was provided a notice letter from the RO in May 
2004; however, it was inadequate with respect to informing 
her about what was necessary to substantiate the claim.  
Accordingly, this case is REMANDED for the following actions:

1.  Inform the appellant about the 
information and evidence not of record 
that is necessary to substantiate her 
claim concerning whether her income is 
excessive for the purpose of entitlement 
to payment of death pension benefits, 
i.e., she must show that after all 
applicable exclusions are deducted from 
her income, her countable income is less 
than the maximum annual rate for improved 
pension.  

The appellant should specifically be asked 
to provide evidence regarding her income 
and exclusions from income, including 
evidence of all unreimbursed medical 
expenses that she paid for herself during 
the applicable period, as well as the 
veteran's expenses of last illness, 
burial, and just debts.  She should be 
asked to provide copies of any receipts, 
canceled checks, or other evidence that 
could establish that such expenses were 
paid.  

2.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the appellant, furnish her a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


